Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims Status
Claims 1-20 are pending and have been rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 & 11/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

 	Claim 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,979,314. Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of instant Application No. 17/830534 correspond to elements the US Patent No. 10,979,314. The above claim of the present application would have been obvious over claims 1-20 of the US Patent No. 10,979,314 because each element of the claims of the present application is anticipated by the claims of the US Patent No. 10,979,314. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Instant Application 17/830534
US Patent No. 10,979,314
                       Claims 1, 8 & 15      A method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:        receiving a GUI selection that weights a first service level agreement ("SLA") attribute relative to a second SLA attribute;       determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;       ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path; and       instantiating the VNFs at the clouds specified by a top ranked slice path.
                      Claims 1, 8 & 15       A method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:       receiving a graphical user interface ("GUI selection that adjusts relative weights of first and second service level agreement ("SLA") attributes, wherein the first and second SLA attributes differ from one another and correspond to a same slice;       determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;       ranking the candidate slice paths based on performance metrics and a load for each candidate slice path,       wherein the load for the candidate slice path is based on load values of the clouds for that candidate slice path,      wherein the performance metrics for the candidate slice path correspond to the first and second SLA attributes, and      wherein the performance metrics are weighted according to the adjusted relative weights of the first and second SLA attributes; and      instantiating the VNFs at the clouds specified by a top ranked slice path.
                     Claims 2, 9 & 16     wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold.
                     Claims 2, 9 & 16     wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold.
                     Claims 3, 10 & 17
       dynamically redistributing at least one of the VNFs, the redistributing including: determining a new ranking of candidate slice paths; and provisioning at least one of the VNFs at a new cloud specified by a new top ranked slice path.
                     Claims 3, 10 & 17
       dynamically redistributing at least one of the VNFs, the redistributing including: determining a new ranking of candidate slice paths; and provisioning at least one of the VNFs at a new cloud specified by a new top ranked slice path.
                     Claims 4, 11 & 18
      receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute.
                     Claims 4, 11 & 18
      receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute.
                      Claims 5 & 12
     determining candidate slice paths includes omitting slice paths that assign a first VNF to a cloud located outside a geographic location specified in a slice record.
                        Claims 5 & 12
     determining candidate slice paths includes omitting slice paths that assign a first VNF to a cloud located outside a geographic location specified in a slice record.
                     Claims 6, 13 & 19        wherein the top ranked candidate slice path is chosen based on a lowest composite score of multiple candidate slice paths, and wherein the composite score includes adding a weighted cloud load to the relatively weighted performance metrics.
                    Claims 6, 13 & 19        wherein the top ranked candidate slice path is chosen based on a lowest composite score of multiple candidate slice paths, and wherein the composite score includes adding a weighted cloud load to the relatively weighted performance metrics.
                   Claims 7, 14 & 20
     ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes.
                  Claims 7, 14 & 20
     ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes.



 	Claim 1, 2, 3, 6, 8, 9, 10, 13, 15, 16 & 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 9, 11, 14, 15, 16 & 18 of US Patent No. 11,356,338. Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of instant Application No. 17/830534 correspond to elements the US Patent No. 11,356,338. The above claim of the present application would have been obvious over claims 1, 2, 4, 7, 8, 9, 11, 14, 15, 16 & 18 of the US Patent No. 11,356,338 because each element of the claims of the present application is anticipated by the claims of the US Patent No. 11,356,338. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Instant Application 17/830534
US Patent No. 11,356,338
                        Claim 1, 8 & 15        A method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:        receiving a GUI selection that weights a first service level agreement ("SLA") attribute relative to a second SLA attribute;        determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;       ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path; and       instantiating the VNFs at the clouds specified by a top ranked slice path.
                        Claim 1, 8 & 15       A method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:        determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths are different permutations of VNF-to-cloud assignments, the permutations being limited by a number of VNFs or a maximum number of intercloud links;        for the candidate slice paths, determining a load based on each cloud in the candidate slice path;     identifying a best composite slice path based on a composite score that includes a performance metric and the load, wherein the performance metric corresponds to a service level agreement ("SLA") attribute; and       provisioning the VNFs at corresponding clouds specified by the best composite slice path.
                       Claim 2, 9 & 16     wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold.
                      Claim 2, 9 & 16
      creating a matrix that maps the performance metric to each different cloud in the candidate slice paths, wherein the performance metric of a candidate slice path is derived from values in the matrix; and      when at least one candidate slice path complies with the SLA attribute, eliminating candidate slice paths that are non-compliant with the SLA requirement.
Claim 3, 10 & 17
       determining a new ranking of candidate slice paths; and      provisioning at least one of the VNFs at a new cloud specified by a new top ranked slice path.
Claim 4, 11 & 18
     detecting network congestion or a performance metric below an SLA requirement;      determining new candidate slice paths; and      provisioning at least one of the VNFs at a new cloud specified by a new best composite slice path, the new best composite slice path having a new best composite score based on a combination of a weighted performance metric and weighted load for the new candidate slice paths.

                         Claim 6 & 13
      wherein the top ranked candidate slice path is chosen based on a lowest composite score of multiple candidate slice paths, and wherein the composite score includes adding a weighted cloud load to the relatively weighted performance metrics.
Claim 7 & 14
       wherein the best composite slice path has the lowest composite score of multiple composite slice paths, wherein the composite score includes adding a weighted load to a weighted performance metric.



     				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1, 3, 6, 8, 10, 13, 15, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Publication 2016/0154660) in view of Shaw et al. (U.S. Publication 2018/0316615).
 	As to claim 1, Clark discloses a method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:  	receiving a GUI selection that weights a first service level agreement ("SLA") attribute relative to a second SLA attribute (Clark, see [0027] and fig. 3, a user selects several service level metrics and rank them in order of their importance to the user. See [0020], user uses graphical user interface to input a service level metric on one of a plurality of computing nodes);  	Clark is silent to determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;  	ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path; and  	instantiating the VNFs at the clouds specified by a top ranked slice path. 	However, Shaw discloses determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds (Shaw, see [0102], SDN Controller can dynamically identifying a proper set of service functions needed for each service that is provided to the communication devices. The functions can be used by the SDN Controller to generate VNF elements. These VNF elements can then be distributed by the SDN Controller to various parts of the communication network. The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements);  	ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path (Shaw, see [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. In one or more embodiments, these slices of the network can be distributed based on reducing latency, minimizing network data paths, ease of access to local applications, data, and/or servers. See [0069], the SDN Controller 130 can analyze policies or policy defined for a service, including service level agreement (SLAs)); and  	instantiating the VNFs at the clouds specified by a top ranked slice path (Shaw, see [0054], SDN sub-Controllers can cooperate with a cloud orchestrator in instantiating VNF elements for use in the Core Network. See [0101], the VNF elements that are composed, configured, and chained by the SDN Controller for implementing the necessary service functions are, in turn, instantiated into the 5G network in network locations that take optimize one or more characteristics of the service functions and/or network data paths. See [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. See [0104], The SDN Controller can then dynamically adjusting the resource allocation for each VNF within each slice). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw.
 	One of ordinary skill in the art would have been motivated because it would allow for a selection of processing paths in a converged network (Shaw – Paragraph 0007).
 	As to claim 3, Clark in view of Shaw discloses everything disclosed in claim 1. Shaw further discloses further comprising dynamically redistributing at least one of the VNFs, the redistributing including: determining a new ranking of candidate slice paths (Shaw, see [0029], the neighborhood map can identify other Network Slices 165, 175 that can provide an alternative pathway for delivery of a service in the event of congestion or overloading at the primary Network Slice); and provisioning at least one of the VNFs at a new cloud specified by a new top ranked slice path (Shaw, see [0029], the neighboring networks can include Network Slices 165, 175 instantiated on other Network Domains 115, 120. The communication system can thus respond to a traffic congestion and/or overloading event by moving the user plane 182A from the primary Network Slice 155 to a fall over or back up Network Slice 165 extant at a secondary Network Domain).

 	As to claim 6, Clark in view of Shaw discloses everything disclosed in claim 1. Shaw further discloses wherein the top ranked candidate slice path is chosen based on a lowest composite score of multiple candidate slice paths, and wherein the composite score includes adding a weighted cloud load to the relatively weighted performance metrics (Shaw, see paragraph [0069], the SDN Controller can analyze policies or policy defined for a service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like. See [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. The network slices can be distributed based on reducing latency, minimizing network data paths, ease of access to local applications, data, and/or servers, and so forth).
 	As to claim 8, Clark discloses a non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for dynamically placing virtual network functions ("VNFs") in a slice, the stages comprising:  	receiving a GUI selection that weights a first service level agreement ("SLA") attribute relative to a second SLA attribute (Clark, see [0027] and fig. 3, a user selects several service level metrics and rank them in order of their importance to the user. See [0020], user uses graphical user interface to input a service level metric on one of a plurality of computing nodes);  	Clark is silent to determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;  	ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path; and  	instantiating the VNFs at the clouds specified by a top ranked slice path. 	However, Shaw discloses determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds (Shaw, see [0102], SDN Controller can dynamically identifying a proper set of service functions needed for each service that is provided to the communication devices. The functions can be used by the SDN Controller to generate VNF elements. These VNF elements can then be distributed by the SDN Controller to various parts of the communication network. The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements);  	ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path (Shaw, see [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. In one or more embodiments, these slices of the network can be distributed based on reducing latency, minimizing network data paths, ease of access to local applications, data, and/or servers. See [0069], the SDN Controller 130 can analyze policies or policy defined for a service, including service level agreement (SLAs)); and  	instantiating the VNFs at the clouds specified by a top ranked slice path (Shaw, see [0054], SDN sub-Controllers can cooperate with a cloud orchestrator in instantiating VNF elements for use in the Core Network. See [0101], the VNF elements that are composed, configured, and chained by the SDN Controller for implementing the necessary service functions are, in turn, instantiated into the 5G network in network locations that take optimize one or more characteristics of the service functions and/or network data paths. See [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. See [0104], The SDN Controller can then dynamically adjusting the resource allocation for each VNF within each slice). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw.
 	One of ordinary skill in the art would have been motivated because it would allow for a selection of processing paths in a converged network (Shaw – Paragraph 0007).

 	As to claim 10, Clark in view of Shaw discloses everything disclosed in claim 8. Shaw further discloses the stages further comprising dynamically redistributing at least one of the VNFs, the redistributing including: determining a new ranking of candidate slice paths (Shaw, see [0029], the neighborhood map can identify other Network Slices 165, 175 that can provide an alternative pathway for delivery of a service in the event of congestion or overloading at the primary Network Slice); and provisioning at least one of the VNFs at a new cloud specified by a new top ranked slice path (Shaw, see [0029], the neighboring networks can include Network Slices 165, 175 instantiated on other Network Domains 115, 120. The communication system can thus respond to a traffic congestion and/or overloading event by moving the user plane 182A from the primary Network Slice 155 to a fall over or back up Network Slice 165 extant at a secondary Network Domain).
 	As to claim 13, Clark in view of Shaw discloses everything disclosed in claim 8. Shaw further discloses wherein the top ranked candidate slice path is chosen based on a lowest composite score of multiple candidate slice paths, and wherein the composite score includes adding a weighted cloud load to the relatively weighted performance metrics (Shaw, see paragraph [0069], the SDN Controller can analyze policies or policy defined for a service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like. See [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. The network slices can be distributed based on reducing latency, minimizing network data paths, ease of access to local applications, data, and/or servers, and so forth).
 	As to claim 15, Clark discloses a system for dynamically placing virtual network functions ("VNFs") in a slice, comprising:  	a non-transitory, computer-readable medium containing instructions; and  	at least one processor that executes the instructions to perform stages comprising (Clark, fig. 6, processing unit):  	receiving a GUI selection that weights a first service level agreement ("SLA") attribute relative to a second SLA attribute (Clark, see [0027] and fig. 3, a user selects several service level metrics and rank them in order of their importance to the user. See [0020], user uses graphical user interface to input a service level metric on one of a plurality of computing nodes);  	Clark is silent to determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;  	ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path; and  	instantiating the VNFs at the clouds specified by a top ranked slice path. 	However, Shaw discloses determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds (Shaw, see [0102], SDN Controller can dynamically identifying a proper set of service functions needed for each service that is provided to the communication devices. The functions can be used by the SDN Controller to generate VNF elements. These VNF elements can then be distributed by the SDN Controller to various parts of the communication network. The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements);  	ranking the candidate slice paths based on the relative weightings of performance metrics corresponding to the SLA attributes and a load for the candidate slice path (Shaw, see [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. In one or more embodiments, these slices of the network can be distributed based on reducing latency, minimizing network data paths, ease of access to local applications, data, and/or servers. See [0069], the SDN Controller 130 can analyze policies or policy defined for a service, including service level agreement (SLAs)); and  	instantiating the VNFs at the clouds specified by a top ranked slice path (Shaw, see [0054], SDN sub-Controllers can cooperate with a cloud orchestrator in instantiating VNF elements for use in the Core Network. See [0101], the VNF elements that are composed, configured, and chained by the SDN Controller for implementing the necessary service functions are, in turn, instantiated into the 5G network in network locations that take optimize one or more characteristics of the service functions and/or network data paths. See [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. See [0104], The SDN Controller can then dynamically adjusting the resource allocation for each VNF within each slice). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw.
One of ordinary skill in the art would have been motivated because it would allow for a selection of processing paths in a converged network (Shaw – Paragraph 0007).

 	As to claim 17, Clark in view of Shaw discloses everything disclosed in claim 15. Shaw further discloses the stages further comprising dynamically redistributing at least one of the VNFs, the redistributing including: determining a new ranking of candidate slice paths (Shaw, see [0029], the neighborhood map can identify other Network Slices 165, 175 that can provide an alternative pathway for delivery of a service in the event of congestion or overloading at the primary Network Slice); and provisioning at least one of the VNFs at a new cloud specified by a new top ranked slice path (Shaw, see [0029], the neighboring networks can include Network Slices 165, 175 instantiated on other Network Domains 115, 120. The communication system can thus respond to a traffic congestion and/or overloading event by moving the user plane 182A from the primary Network Slice 155 to a fall over or back up Network Slice 165 extant at a secondary Network Domain).

 	As to claim 19, Clark in view of Shaw discloses everything disclosed in claim 15. Shaw further discloses wherein the top ranked candidate slice path is chosen based on a lowest composite score of multiple candidate slice paths, and wherein the composite score includes adding a weighted cloud load to the relatively weighted performance metrics (Shaw, see paragraph [0069], the SDN Controller can analyze policies or policy defined for a service. Subscriber policies can include, for example, service level agreements (“SLAs”), location restrictions (e.g., locations at which the services are allowed or not allowed), bandwidth ranges, time restrictions (e.g., times of day, days of week, or other times at which the service is allowed or not allowed), security restrictions or policies, combinations thereof, or the like. See [0102], The SDN Controller can facilitate distribution of VNF elements to proper clouds based on the service requirements. The network slices can be distributed based on reducing latency, minimizing network data paths, ease of access to local applications, data, and/or servers, and so forth).

 	Claims 2, 7, 9, 14, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Publication 2016/0154660) in view of Shaw et al. (U.S. Publication 2018/0316615) and Arnold et al. (U.S. Publication 2018/0152958). 	As to claim 2, Clark in view of Shaw discloses everything disclosed in claim 1, but is silent to wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold. 	However, Arnold discloses wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold (Arnold, see [0071], the thresholds provided by the network orchestration entity can be raw thresholds which are not normalized with thresholds of other logical networks as during the operation of the system different demands for adding or removing slices (logical networks) with thresholds. Normalization of these thresholds can then be performed (at run-time) by the controller or optionally by the network orchestration entity, wherein normalization of the SLA metrics can be performed). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Arnold in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of operating a radio communication network to orchestrate a plurality of network resources to complying with the SLAs from the teachings of Arnold.
 	One of ordinary skill in the art would have been motivated because it would provide efficient and stable operation of a radio communication network (Arnold – Paragraph [0003] & [0012]). 	As to claim 7, Clark in view of Shaw discloses everything disclosed in claim 1, but is silent to further comprising: ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes. 	However, Arnold discloses further comprising: ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes (Arnold, see [0097], an SLA metric 301, 302 for each slice is calculated and must be normalized to compare slice specific SLAs. Multiple thresholds are defined which are intra and inter slice correlated to derive weights for scheduling decisions in a more precise way (higher granularity/resolution), wherein each threshold defines a region of the normalized SLA metric. When a threshold is exceeded a slightly higher prioritization to allocate radio resources for a slice is derived). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Arnold in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of operating a radio communication network to orchestrate a plurality of network resources to complying with the SLAs from the teachings of Arnold.
 	One of ordinary skill in the art would have been motivated because it would provide efficient and stable operation of a radio communication network (Arnold – Paragraph [0003] & [0012]).
  	As to claim 9, Clark in view of Shaw discloses everything disclosed in claim 8, but is silent to wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold. 	However, Arnold discloses wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold (Arnold, see [0071], the thresholds provided by the network orchestration entity can be raw thresholds which are not normalized with thresholds of other logical networks as during the operation of the system different demands for adding or removing slices (logical networks) with thresholds. Normalization of these thresholds can then be performed (at run-time) by the controller or optionally by the network orchestration entity, wherein normalization of the SLA metrics can be performed). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Arnold in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of operating a radio communication network to orchestrate a plurality of network resources to complying with the SLAs from the teachings of Arnold.
 	One of ordinary skill in the art would have been motivated because it would provide efficient and stable operation of a radio communication network (Arnold – Paragraph [0003] & [0012]).
 	As to claim 14, Clark in view of Shaw discloses everything disclosed in claim 8, but is silent to the stages further comprising: ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes. 	However, Arnold discloses the stages further comprising: ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes (Arnold, see [0097], an SLA metric 301, 302 for each slice is calculated and must be normalized to compare slice specific SLAs. Multiple thresholds are defined which are intra and inter slice correlated to derive weights for scheduling decisions in a more precise way (higher granularity/resolution), wherein each threshold defines a region of the normalized SLA metric. When a threshold is exceeded a slightly higher prioritization to allocate radio resources for a slice is derived). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Arnold in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of operating a radio communication network to orchestrate a plurality of network resources to complying with the SLAs from the teachings of Arnold.
 	One of ordinary skill in the art would have been motivated because it would provide efficient and stable operation of a radio communication network (Arnold – Paragraph [0003] & [0012]). 	As to claim 16, Clark in view of Shaw discloses everything disclosed in claim 15, but is silent to wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold. 	However, Arnold discloses wherein ranking the candidate slice paths further includes normalizing the performance metrics and eliminating candidate slice paths with normalized performance metrics below a threshold (Arnold, see [0071], the thresholds provided by the network orchestration entity can be raw thresholds which are not normalized with thresholds of other logical networks as during the operation of the system different demands for adding or removing slices (logical networks) with thresholds. Normalization of these thresholds can then be performed (at run-time) by the controller or optionally by the network orchestration entity, wherein normalization of the SLA metrics can be performed). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Arnold in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of operating a radio communication network to orchestrate a plurality of network resources to complying with the SLAs from the teachings of Arnold.
 	One of ordinary skill in the art would have been motivated because it would provide efficient and stable operation of a radio communication network (Arnold – Paragraph [0003] & [0012]). 	As to claim 20, Clark in view of Shaw discloses everything disclosed in claim 15, but is silent to the stages further comprising: ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes. 	However, Arnold discloses the stages further comprising: ranking the candidate slice paths based on normalized performance metrics, wherein a transform table maps the performance metrics to normalization functions that are based on the SLA attributes (Arnold, see [0097], an SLA metric 301, 302 for each slice is calculated and must be normalized to compare slice specific SLAs. Multiple thresholds are defined which are intra and inter slice correlated to derive weights for scheduling decisions in a more precise way (higher granularity/resolution), wherein each threshold defines a region of the normalized SLA metric. When a threshold is exceeded a slightly higher prioritization to allocate radio resources for a slice is derived). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Arnold in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of operating a radio communication network to orchestrate a plurality of network resources to complying with the SLAs from the teachings of Arnold.
One of ordinary skill in the art would have been motivated because it would provide efficient and stable operation of a radio communication network (Arnold – Paragraph [0003] & [0012]).

 Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Publication 2016/0154660) in view of Shaw et al. (U.S. Publication 2018/0316615) and Chaudhary et al. (U.S. Publication 2015/0326448).

 	As to claim 4, Clark in view of Shaw discloses everything disclosed in claim 1, but is silent to further comprising: receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute. 	However, Chaudhary discloses further comprising: receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute (Chaudhary, see [0011], the customer has provided (e.g., via user interface associated with the service provider network and displayed via a customer device) customer service order information associated with the network service. See [0016], a group of VNFs (e.g., of the multiple VNFs) are to be modified (e.g., updated, reconfigured, relocated, recreated, adjusted, etc.) to assure that network services, corresponding to the group of VNFs, are adequately provided (e.g., provided in accordance with service level agreements (SLAs) associated with the network services)). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Chaudhary in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of processing customer service order information from the teachings of Chaudhary.
 	One of ordinary skill in the art would have been motivated because it would provide network service to the requesting customers (Chaudhary – Paragraph [0011]). 	As to claim 11, Clark in view of Shaw discloses everything disclosed in claim 8, but is silent to the stages further comprising: receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute. 	However, Chaudhary discloses further comprising: receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute (Chaudhary, see [0011], the customer has provided (e.g., via user interface associated with the service provider network and displayed via a customer device) customer service order information associated with the network service. See [0016], a group of VNFs (e.g., of the multiple VNFs) are to be modified (e.g., updated, reconfigured, relocated, recreated, adjusted, etc.) to assure that network services, corresponding to the group of VNFs, are adequately provided (e.g., provided in accordance with service level agreements (SLAs) associated with the network services)). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Chaudhary in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of processing customer service order information from the teachings of Chaudhary.
  	One of ordinary skill in the art would have been motivated because it would provide network service to the requesting customers (Chaudhary – Paragraph [0011]).
 	As to claim 18, Clark in view of Shaw discloses everything disclosed in claim 15, but is silent to the stages further comprising: receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute. 	However, Chaudhary discloses the stages further comprising: receiving a second GUI selection to modify a slice record to include a VNF attribute for a first VNF, wherein ranking the candidate slice paths includes weighting a candidate slice path favorably when the first VNF is assigned to a cloud that satisfies the VNF attribute (Chaudhary, see [0011], the customer has provided (e.g., via user interface associated with the service provider network and displayed via a customer device) customer service order information associated with the network service. See [0016], a group of VNFs (e.g., of the multiple VNFs) are to be modified (e.g., updated, reconfigured, relocated, recreated, adjusted, etc.) to assure that network services, corresponding to the group of VNFs, are adequately provided (e.g., provided in accordance with service level agreements (SLAs) associated with the network services). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Chaudhary in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of processing customer service order information from the teachings of Chaudhary.
 	 One of ordinary skill in the art would have been motivated because it would provide network service to the requesting customers (Chaudhary – Paragraph [0011]).
 	Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Publication 2016/0154660) in view of Shaw et al. (U.S. Publication 2018/0316615) and Xia et al. (U.S. Publication 2016/0261495). 	As to claim 5, Clark in view of Shaw discloses everything disclosed in claim 1, but is silent to wherein determining candidate slice paths includes omitting slice paths that assign a first VNF to a cloud located outside a geographic location specified in a slice record. 	However, Xia discloses wherein determining candidate slice paths includes omitting slice paths that assign a first VNF to a cloud located outside a geographic location specified in a slice record (Xia, see [0042], Both vNFs and legacy network functions can be deployed before being selected for a specific network function chain. The priori deployment considers estimated traffic demand, network topology, and cost functions for various aspects such as locations, usage of instances, operational costs, etc). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Xia in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of routing a network function chain from the teachings of Xia.
 	One of ordinary skill in the art would have been motivated because it would determine location of all the required network functions and efficiently route across the network functions (Xia – Paragraph [0007]).
 	As to claim 12, Clark in view of Shaw discloses everything disclosed in claim 8, but is silent to wherein determining candidate slice paths includes omitting slice paths that assign a first VNF to a cloud located outside a geographic location specified in a slice record. 	However, Xia discloses wherein determining candidate slice paths includes omitting slice paths that assign a first VNF to a cloud located outside a geographic location specified in a slice record (Xia, see [0042], Both vNFs and legacy network functions can be deployed before being selected for a specific network function chain. The priori deployment considers estimated traffic demand, network topology, and cost functions for various aspects such as locations, usage of instances, operational costs, etc). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark in view of Shaw and Xia in order to further modify the method of managing resources available to an application in a shared pool of configurable network computing resources from the teachings of Clark with the method of instantiating network slices across network domains from the teachings of Shaw and the method of routing a network function chain from the teachings of Xia.
 	One of ordinary skill in the art would have been motivated because it would determine location of all the required network functions and efficiently route across the network functions (Xia – Paragraph [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. Publication 2020/0221346, which describes management device and method for controlling end-to-end in wireless communication system.
U.S. Publication 2016/0132798, which describes service-level agreement analysis.
U.S. Publication 2015/0326451, which describes network-as-a-service architecture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443